EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rakhi Nikhanj on 05/21/2021.
Note that this instant Examiner’s Amendment is being made in addition to the Examiner’s Amendment dated 02/16/2021. This instant Amendment is being made as though the previous amended claim language was entered.
The application has been amended as follows: 

1. A vent assembly comprising: a housing defining a cavity, a first end, a second end, and a coupling structure towards the second end; a mounting surface positioned between the first end and the second end within the cavity, the mounting surface defining a valve opening and a vent opening; a passive airflow vent disposed across the vent opening; and an umbrella valve sealably disposed on the mounting surface across the valve opening, wherein the umbrella valve is arranged in parallel with the passive airflow vent with respect to airflow through the housing wherein the housing further defines a central axis extending from the first end to the second end, and wherein the mounting surface is about the central axis; wherein the housing defines radial openings about the central axis, wherein the radial openings define a fluid flow pathway between the outside of the housing and the passive airflow vent; wherein the passive airflow vent and the umbrella valve are concentric.  
Cancel claim 11.
Cancel claim 15.
Cancel claim 16.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753